Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 1 of 20

Recowed i/i/ta

 

Kc —_
“File Settings Help

Ljinbox | _ send |

 

 

 

 

<i Sent | Bl your tdentsies | = Subictoboris | ii Address Book | # Hiaekict | HE network Status |

 

 

    

  

   

    
   
     
      
   
 
 
   
 

Tulips

  

   

Te Subject Reteved *
Je Craig S Wright Re: Scripted Money Wed, 09 Jan 2013 11:14PM |
BE Craig SWright ite: Scripted Money Tue, 08 Jan 2013 OF 11 PM
IRE Craig 5 Weight Re Seripted Money Mon, 07 Jan 2013 07:57 AM
AMC Craig $ Wright Scripted Money Sat, 05 Jan 2013 05:39PM
| Ae’ Craig $ Wright Signia Sat, 05,Jon 2013 01:46 PM
Jy! Craig Swright The Trust and loan Mon, 24 Dec 2012 11:30 PM
| BS Craig wright Trust Mon, 24 Dec 2012 11:30PM |
Appendix Mon, 03 Dec 2012 1a57 eM
Ree Re: Tulips Wed, 28 Nov 2012 03:32PM

Weel, 28 Nay 2012 03:26 PNA
EPR rer a earth

JR Craig S Wright Seren Re: The trust process Thuy 08 New 2012 07:33. AM
JME Craig S Wright opi Dave tdeiman The trust process Tue, 06 Nov 2012 12:19AM
JY Craig S Wright WW Sr2cwesaiesucfprilirazahe. Trust Management Mon, 22 Oct 2012 10:27 AM

  
 

 

 

 

se,
{mil tronslér the smster amounts Into the 1933 address before I retum it to you. ‘Males It simpler than It and tha one paper wadet Is al we need to secure back to you,

 

 

 

 

Perle vis Al elect $,400 Se ee ths oon after

and gat the amounts up ty the

co

 

 

 

 

CONFIDENTIAL

tits 1933 shortly. Sur Tai le Wl el Lures ee File ur the weather af late, 20
rh

 

 

 

 

 

 

DEF_00000170
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020

 

 

 

ig sgl

Craig S Wright

 

  

Be Craig S Wright
JW Craig S Weight
JW Craig swright
J Craig S Wright

as :
ag @ Dave Kleiman

La :

oq Dave Kleiman
< Dave Kiiman
2 c Dave Kleiman

  

Dave Kleiman

aes

| [SE DaveXieiman

 

Eiimbox | Send | = Sent

a ee

JO Craig s Wright

lh UTNG Hotwire me et craig 8 Weigh
WA UT NG Hotwire Re ABP Craigs Wright
HM UTNG Hotvcire PE FIM Ceslg s Wright
ME UT NGHoneice PE Jf Craiyys vivight
PUTING HotwireBE AB Craig 5 Wrigh

J Craig 5 Weight
JE Craigs Wright
JAE Craig s Wright
JE Craig § Wright
JIN Craig $ Wright
JE Craig $ Wright
JO craigs wright
FE Craig S wright
JE Craig S Wright
DE Craig $ Wright
JE cigs Wright
Dat Craig S Wright
DW Craig S Weight
JUS Craig S wright
JE Craig $ Wright
DAC Craig 5 Wright
JE Crig S Wright
JM Grigs Wright
JR! craig swright
x» Crikey S Weight
IRE Craig SVurigtet

(enreavurlis

JAE Craig S Wright

Ser

Sf Your Identities | =; Subserotens |

Note tp Self -Timest...
Re: What is needed
What is needed

Re: testing

Re: Hello

Hello

Final

Key blocks
Rounding

Finaising transactions
Contract Exchanged —
Emad /Letter fromm
Delivery day
Delivery day

All Safe.

Re: Scripted Money
Re: Scripted Money
Re: Scripted Money
Rich

Re: Scripted Maney
Re: Scripted Money
Re: Scripted Money
Re: Scripted Money
Re Scripted Money
Re: The Trust and loan

BM

Re Tulips

IAW / [>

 Bitmessage -

 

Address Book | 4 Blackie | I Network Status |

WITS Sure ett ete eft Saiiner mee pee tee sine

Message sent, Sent at Thu, 06 Mar 2014 10:13 AM
Acknowledgement of tha message received Tue, 04 Mar 2014 04:28 PM
Acknowledgement of the metzagn received Tue, 04 Mar 2014 0912 AM
Acknowledgement of the message received Mon, 03 Mar 2014 05:11 PM
Acknavwdedgement of the message received Mon, 03 Mar 2014 0401 PM
Acknowledgement of the message received Man, 03 Mar 2014 04:56 PM
Message sent. Sent at Sun, 15 Sep 2013 05:06 PM

Message sent, Sent at Sat, 14 Sep 2013 05:23 PM

Message sent, Sent at Fri, 20 Aug 2013 01:03 PM

Message sent. Sent at Thu, 15 Aug 2013 0414PM

Message sent. Sent at Mon, 03 Jun 2013 05:75 PM

Message sent, Sent at Sun, 02 Jun 2013 06:21PM

Message sent, Sent at Sun, 02 Jun 2013 09-05 AM

Message sent. Sent at Sun, 02 Jun 2013 08:03 AM

Message sent. Sent at Tue, 12 Feb 2013 04:29PM

Message sent, Sent at Sun, 10 Feb 2013 0832.4M

Message sent, Sent at Sun, 10 Feb 2073 07:24 AM

Message sent. Sent at Tue, 29 Jan 2013 02:27 PM

Message sent, Sent at Tue, 22 Jan 2013 06:25 PM

Message sent. Sent at Tue, 08 Jan 2013 02:56 PM

Message sent. Sent at Tue, 06 Jan 2013 01:06 PM

Message sent. Sent at Mon, 07 Jan 2013 04:42 AM

Message sent, Sent at Mon, 31 Dec 2012 07:56 AM

Message sent. Sent at Mon, 31 Dec 2012 07:41 AM

Message sent, Sent at Tue, 25 Dec 2012 08:20 AM

Message sent, Sent at Tus, 04 Dec 2012 0609 PM

Message sent. Sent at Wed, 28 Nov 2012 02:28 PM

Lai ieee A Re ee

Message sent, Sent at Wed, 07 Nov 2012 05:29PM

 

Chat
wil look for the Coinbase when the amounts enter,

 

LS
“Til trarefer the smaller amounts Into the 1933 address before Jretum it to you, Makes it simpler than It and the one paper wallet is all we need to secure back ip you.

| ions TING? ar nec zi a

 

 

  
     

 

 

Is

 

i . o BW E2 into 1933 styow iy, our ats see it comm in later this week. [ have been a litte under the weather of fate, so
| , forgpee ary delay, Ties wl al the Lest S,H10) pluw aid wee ian mene the seal change inte s000 after and get the amounts up-to the agreed fatal,
Regards,
Dave

 

CONFIDENTIAL

Page 2 of 20

DEF_00000171
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 3 of 20

Qocered ae/ll [ta

 

 

 

 

 

 

 

 

 
     

 

 

 

. = SS St ]
File Settings Help
|| Atnbor |S sond | sent | A your tdantews | 5 subsermtions | 4 Address Book | 7 alacktst | = Nebyork status _ |
| |Sexen = ee ' _ —_ all vl
7 From sujet fecated 4) |
JR Craig S Wright PG Dave Kleiman Re: Scripted Money Wed, 09 Jan 2013 11:14PM
J Craig S Wright © © Deve Kleiman Re Scripted Money Tue, 08 Jan 2013 07:11 PM |
| | Fae craig s wright = Dave Kleiman Re: Scripted Money Mon, 07 Jan 2013 07:57 AM
ia Craig S Wright © 2 davekleiman Scripted Money Sat, 05 Jan 2013 05.39 PM
J Craig S Weight © © Dave Kleiman Signia Sa4.05 Jn 2002 OG PMI
| J Craig S Wright 22 Dave Weiman The Trust and loan Mon, 24 Dec 2012 11:30 PM
J Craig s wright © E dave Heiman Trust Mon, 24Dec 2012 11:30 PM
JR Craig Swright © © Dave Xieiman Appendix Man, OF Dee 2012. 12:57 tA
Jay craig s wright © © pave Kleiman Re Re: Tulips Wed, 28 Nev 2012 03:32 2M |
Me eT a Dike era ee roe |
J Craig S Wright Dave Kleiman 1933 Sun, 11 Nov 2012 04:22 AM
a Craig $ Wright gq @ Dave Meiman Re: The trust process Thu, 08 Nov 2012 07:33 AM
JR Craig SWeight © & Dave Kleiman The trust process Tue, 05 Nov 2012 12:19 AM
| [at craig s weight fed Bt-teneacresuefpraufszihe Trust Management Mon, 22.Oct 2012 10:27 AM Fj
UESHSY marie to you
| Dave

i
| i cari woes yeh Key to me far records, I want to keep the contacts with them,

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL DEF_00000172
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 4 of 20

ecened Ae/ii/ \2

 

 

 

 

 

 
 
 

  
 

  

 
 

   

  

 

File Settings Help = a Oo
Stinbox | Send | Sent | M vour Mdantnios | =: subsciotions | - Addvess Book | ¢ Blackist | SD Network Status |
|
term al
| To From Subject / Recered
RE Craig S Wright PE Dave Kelman Re: Scipted Money Weel 63 Jan 2019 Tht PA
FE Craig S Weight © & Dave Kleiman Re: Scripted Money Tis, 68 Jun 2013 OF:11 PM
URE Craig S wright © Dave Melman fis: Senpted Money Mon, 07 fan 2013 O7:S7 AM
WE Craig 5 Wright © Dave Kleiman Scripted Money Sat, 05 fan 2013 05:39 PM
JR! Craig S Wright SE Dave Kleiman Siguts Sat, 05 Jan 2013 0145 PM
| | Fae crsig swright © Dave Kleiman The Hust and toa Mon, 24 Dec 2012 11:30 PM
Bi’ craig SWright © © Dave Kleiman Trust Mon, 2¢ Des 2012 10 PM
| [ag cri swig ave eiman see Mon 03 Dec 2012 1257 PM
Pore ha ee ema eat {ie ate eet peeeed
JW Craig S Wright EE Dave Kleiman Tulies Wer, 20 New 2012 02:25 PM
JR! Craig S Wright SE Dave Kieiman 1933 Sun, 11 Nov 2012 04:22 AM
| a Craig S Wright SS pave Kleiman Re Thetnast process Thy, $8 Nev mi ont AM
| Fe Craig S wright a & Dave Kleiman Thetrust process Tue, 05 Nov 2012 12:19AM
| JO Craig S Wright i -2ewieciesuearustszehe Trust Management Mon, 22 Oct 2012 1027 AM
Sane keys, but yes, Ill aba SMS, - OO
|| | Ida not need to teach you to suck eggs, but make sura you encrypt the phone,
‘fou bhooely gust woe through the day in any event. When you get off your ass and come visit me we wil talk.

 

Dave

 

 

 

 

CONFIDENTIAL

 

 

 

 

 

 

 

DEF_00000173
   

SA 20a

 
 

Trusted keys
OxE545EB7B 12.31.2010
OXB6559B/7F 07.31.2012
OXE545EB7B 01.01.2021
OX5EC948A1 NE

 
   
      
  

ZND LEVEL VERIFICATION via
call.

| tulip rises

Dave

 
   
      
  

— 25/10/2012 Thu

  
 

| have used CFS in the UK.
| have 2 companies in the UK.
Design by Human

Permanent Success

 
      
 
 

  

| will handle the details for

you
Copied to clipboard
Dav

CONFIDENTIAL DEF_00000174

 
 

 
 

 

 

 

25/10/2012 Thu

| have used CFS in the UK.

| have 2 companies in the UK.
Design by Human

Permanent Success

| will handle the details for
you.

Dave

 

 

2/11/2012 Tue

i Bitmessage id.

BM-

| NBxKmHXmLqdV1 MjFSvix9E
mjukeX6VP5

CONFIDENTIAL

early but based on your idea.

Copied to clipboard

 

DEF_00000175
  

ENE ect re EON! Ver
mes & Bitmessage id.
~" Ee
NBxKmHXmLqdV1MjFSvix9E
mjukeX6VP5

    
      
   
 

early but based on your idea.

Dave

 
 
  

15/01/2013 Tue

Liberty has cleared into USD.
Transfer to my trust
underway.

So we have recieved it.

| Thanks for changing this to
USD from BTC.

    
     
      
    
 

lf you need to talk about Lynn

lan Copied to clipboard

CONFIDENTIAL DEF_00000176

  
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020

»
|) File Settings Help
Kiinbox | _» Send
| Sezer

To
|| |e see

Je Craig S Wright
fl UT NG Hotwire Pe

beh UT NG Hotwire PE
fh UT NG Hotwire PE
fi UTNG Hotwire PE
fh UT NG Hotwire PE

MF Destegs to.

 

 

FM Craig S Wright
JF Craig's wright
JB Craig S Wright

: f Dave Kleiman

  
 
 

s r
is Dave Kleiman
* Dave Kleiman
c Dave Kleiman
F 5

«_ Dave Kleiman
© Dave Kleiman

Dave Kleiman

EER EBR ES ES SP RP SREP Shee Se,
au

Oris

a5
a @ Dave Kleiman

=. 5
gw Dave Kleiman

From
re rene

JC Craig S Wright
JW Craig $ wright
JA Craig s Weight
Dit Craig 5 Weight
PME Craig S Wright
Jae Craig s wright
Dae Craigs Wright
PAE Craig Wright
JAE Craigs Wright
FE Craig S Weight
DAE Craig $ Weight
Jt Craig S Wright
DEE Craig 5 Wright
JAF Craigs wright
JE Craig S Weight
JE Craig S Wright
JAE Craigs weight
JE Caig S wright
FE Craig’ Wright
DME Craig S Wright
JAC Craig S Wright
DME Craig S Wright
FE Craig S Wright
JRE Craig S Wright
DE Craigs Wright
JAE Craig's Wright

rer
JA Craig $ Wright
Jae Crig S wright

= Sent Your Identities

Snr as/i/ia

Note to Self - Timest
Re: What is needed
What is needed

Re testing

Re Hello

Hello

Final

Key blocks
Rounding

Finaising transactions
Contract Bxchanged
Emall / Letter from M_
Delivery day
Delivery day

All Safe.

Re Scripted Money
Re: Scripted Money
Re Scripted Money
Rich

Re: Scripted Maney
Re: Scripted Money
Re: Scripted Money
Re: Scripted Money
Re Scripted Money
Re The Trust and loan

BM

 

© Subserntions | ji Adress Book | + Bheckist | 2 Network Status

Ie tp SSNS NIN et eso eerie

Message sent, Sent at Thu, 06 Mar 2014 1013 AM

Acknowledgement of the message received Tue, 04 Mar 2014 04:28 PM
Acknowledgement of the message recenred Tue, 04 Mar 2014 09:12 AM
Acknowledgement of the message received Man, 03 Mar 2014 05:11 PM
Acknowledgement of the message received Mon, 03 Mar 2014 05:01 PM
Acknowledgement of the message received Mon, 03 Mar 2014 04:56 PM
Massage sent, Sent at Sun, 15 Sep 2013 05:06 PM

Message sent, Sent at Sat, 14 Sep 2013 05:23 PM

Message sent, Sent at Fri, 30 Aug 2013 01:03 PM

Message sent. Sent at Thu, 15 Aug 2012 04:14 PM

Message sent. Sent at Mon, 03 Jun 2013 05:15 PM

Message sent, Sent at Sun, 02Jun 2013 06:21PM

Message sent. Sent at Sun, 02 Jun 2013 09:05 AM

Message sent. Sent at Sun, 02 Jun 2013 0803 AM

Message sent, Sent at Tue, 12 Feb 2013 04:29 PM

Message sent, Sent at Sun, 10 Feb 2013 08:32 AM

Message sent, Sent at Sun, 10 Feb 2013 07:24AM

Message sent. Sent at Tue, 29 Jan 2013 02:27 PM

Message sent, Sent at Tue, 22 Jan 2013 06:25 PM

Message sent. Sent at Tue, 08 Jan 2013 02:56 PM

Message sent. Sent at Tue, 08 Jan 2013 01:06 PM

Message sent. Sent at Mon, 07 Jan 2013 0442 AM

Message sent. Sent at Mon, 31 Dec 2012 07:56AM

Message sent, Sent at Mon, 31 Dec 2012 07:41 AM

Message sent. Sent at Tue, 25 Dec 2012 08:20 AM

Message sent, Sent at Tue, 04 Dec 2012 06:09 PM

Moe eee

Re: 1933

Re: The trust process

Message sent. Sent at Tue, 13 Nov 2012 07:45 AM

Message sent, Sent at Wed, 07 Nov 2012 05-29 PM

 

1 will forward them soon.

cow

 

 

 

 

 

CONFIDENTIAL

Yes, [have yours from the 23rd, And you did not say happy birthday you bloody bastard,

Nothing much has changed We need to train Uyen. She is young and impressionable (and bloody eager) but has no resi dle on running anything,

 
  

 

 

Page 8 of 20

DEF_00000177
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 9 of 20

ceed 3f 1 a/la

 

 

her

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t ]
f File Settings Help - . onieia ———————
| Stinbox send | = sant | Hf Yourtdenttiss | >) Subsowmbons | 0! Adress Book | ¢ Blacker | ME Network Statux |
Sexe = = = lia =] |i
| To ; “Subject Receved *
(ARE Graig 5 Wteghe Re: Scripted Money Wed, 09 Jan 2013 11:14 PM
| |e’ Craig $ Wright Re Scripted Money Tue, 08 Jan 2013 07:11 PM
J Craig s weight Re: Scripted Maney Mon, 07 Jen 2013 07:57 AM
J Craig S Wright Scripted Maney Sat, 05 Jan 2013 05:39 PM
JM! Craig S wright Signia Sat, 05 Jan 2013 01:46 PM
JB! Craig S Wright The Trust and loan May, 24 Dee 2012 11:30 Pil
J craig Swright Trust Mon, 24 Dec 2012 11:30PM
Ste ead [festa sehen |
[fi Craig s Wright Re: Re: Tulips Wed, 28 Now 2012 03:32 PM
.y Craig $ Wright Tulips Wed, 28 Nev 2012 03:26 PM
AB Crnig s Wet W933 Sun, 11 Now 2012 0422 AM
JB Craig s Wright Re: The trust process ‘Ti, 08 Nov 2012 07:33 AM
; = Craig $ Wright The trust process Tue, 05 Nov 2012 12:19AM
i” Craig S Wright Trust Management Mon, 22 Oct 2012 1027 AM ¥
—-28cmn por Sau Oo OO OO oe |
{ Metso: GnuPG v2 | i
| a
Bf Seerar erearian yon eeaartontaneemees
+R 2 IppaFittarn
ADsSCeSy gy TUPI +280 CPE +PavNoQteaF icilcaPcOuLWiTe] aSNgTah
|Saigdbeocisaeqnccancbedeiton mate ™
—END PGP SIGNATURE —— |
|
|
|
H
|
|
|
t
j
|
|
| }
| |
|
|
|
|
|
|
\ |
|
~

 

 

 

CONFIDENTIAL DEF_00000178
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 10 of 20

Cocesed S/I[1>

 

fee
as

 

 

  
 

     
 

 

 
 
 

      

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

 

 

 

 

File Settings Help —_ a a |
| Siinbox sand | sent | 8 Your tdontars | = subscrntions | £0 address Book | 7 aleckke | #E Natweork Status |
. San = _ _ | cA =|
w From subject Received *
JE Craig S Wright JG Dave Kleiman Re Scripted Money Wed) 09:Jan 2013 Vi:14 BMA
|| | Ri Craig Wright © © Dave Kleiman Re: Scripted Maney Tue, C8 Jan 2013 O71 PM
JR Craig S Wright a Dave Kleiman Re: Scripted Money Mon 07 dae 2003) 07/87.AM
etn face See eye Tl j
| Fe Craig s Wright SE Dave Kleiman Signia Sah 03 Jan 2013 OLB PM
JRE Craig S Woah © © Dave Heiman The Trust and loan Mon, 24 tee 2012 11:30 BM
SWF Choig s wegin © & Deve tteinan Trust Mon, 24 Qeez012 Thad PM
IM Craig SWiright © Dave Kleiman Appendix Moh. 03 Dee 2012 1257 PM |
|| |e Crsig swright 2 dave iteiman Re: Re Tulips Wes, 24 Niow 22 O32 PM
ARE Craig SWright © pave tleiman Tulips Word, 28. Now 2072 03:25PM }
|| Je craig s wright © © Dave kietran 1933 Suny 11 Now 20t2 22 AM
ABE Craig SWright © Dave Keiman Ree The trust process Thu, 04 Now 2019 O73 AM
| ae Craig S Weight a £ Dave Kleiman The trust process Tue 08 Noy 2012 ISI AN
Jee Craig swright fi) S-2ewiaclesuelpriifazahe. Trust Management Mon, 22 Oct 2012 1027 AM .
== —_———— = — = — |
Fadtoedge that the cin wat (19339 RCSZgRON.GSOvqCr42uttBa containing 113,114 cob whe rehened to you cn the recep of peyment fam Lbery | !
"The amounts I need to pay are due and the full USD amount wil have to be tranaferred.
|| | wit return the wallet to you on desrance, {
[The compra ie ts ard Puce bs for a fee month ‘ee Hawa: LINPAC results of THop/s so I need tn finalise thee, The people in Panama and Costa Rica that [have proared thia from are
| fot know to he foegnang of defay, sa Eeiued aperectate it sf e hve than finalised ASAP.
i
|
|
i
|
|
|
|
|
| .
il
| |
|
|
|
|
|
||
|
a

DEF_00000179
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 11 of 20

> =
File Settings Help
Li Inbox | _> Send

 

To
pee, Wadia Sg
BE" Craig S Wright
fh UT NG Hotwire PE
fh UT NG Hotwire PE
od UT NG Hotwire PE

P| UT NG Hotwire PE

| UT NG Hotwire PE

 

 

2+ MOF Dealings to
2 Mr Desin to
me Craig $ Wright
Craig $ Wright
Jim craig sweight
JE Craigs Wright
2 £ Dave Kleiman
| 4 z Dave Meiman
. ¥ Dave Kleiman
Pi Dave Kleiman

" Dave Kteiman

  
 
 

@ Dave Kleiman

on ‘
gg Dave Keiman

 

2 .
w @ Dave Kleiman

we Dave Kleiman

Dave Kleiman

  

sg pp Dave Kleiman

_- 3
@ » Dave Kleiman

© © Dave Kleiman

  

Dave Kleiman

 

Bitmewsage

ent 7/1/13

Sent | DB Your tdentties | =) Subseristions | fo Address Back | % Blacklst | © Network Status

From

mm SSeS
D&E Craig s Wright
JAE Criigs Wright
DAE Craig S wright
Jat Craig S wright
JRE Craig S weight
Pt Craig S Wright
DAE Craig S weight
JHE Craig $ Wright
JAE Crig S Wright
J Craig S Wright
FAC Craig S Wright
JE Craig $ Wright
Jaf craig s wright
JAE Crig 5 wright
JE Craig S Wright
JES Crig S Wright
JAE Craig s wright
JAC Craig SWright
FE Craig $ Wright
Dat Craig S wright
PAE Craig S Wright

WW Graig 5 Wright
Fe! Corig’s weight
JE Cruig  Yoright
BBE cinig S Weight
Me Craig S viright
J Crvig 5 Yinght
We Craig's Wright

Subject ,

Note fp Self Timest.
Re: What is needed
What is needed

Re: testing

Re Hello

Hella

Final

Key blocks
Rounding

Finaising transactions
Contract Exchanged
Emad / Letter fromM
Delivery day
Delivery day

All Safe.

Re: Scripted Money
Re: Scripted Money
Re: Scripted Money
Rich

Re: Scripted Money
Re: Scripted Money

Re Scripted Money

Re Scripted Money
Re: The Trust and laan
8M

Re Tulips

Re: 1933

Re Ths trust process

TEER Se tee tte ee et ee mee eet

Message sent, Sent at Thuy, 06 Mar 2014 1013 AM

 

Status

Acknowledgement of the message received Tue, 04 Mar 2014 04:28 PM

Acknowledgement of the message received Tue, 04 Mar 2014 0%12 AM

Acknowledgement of the message received Mon, 03 Mar 2014 05:11 PM

Acknowledgement of the message received Mon, 03 Mar 2014 05:01 PM

Acknowledgement of the message received Mon, 03 Mar 2014 04:56 PM

Massage sent Sent at Sun, 15 Sep 2013 05:06 PM
Message sent. Sent at Sat, 14 Sep 2013 05:23 PM
Message sent. Sent at Fri, 3) Aug 2013 01:03 PM
Message sent. Sent at Thu, 15 Aug 2013 0414 PM
Message sent, Sent at Mon, 03 Jun 2013 05:15 PM
Message sent Sent at Sun, 02 Jun 2013 06:21PM
Message sent, Sentat Sun, 02 Jun 2013 09:05 AM
Message sent. Sent at Sun, 02 Jun 2013 08:03 AM
Message sent. Sent at Tue, 12 Feb 2013 04:29 PM
Message sent. Sent at Sun, 10 Feb 2013 08:32 AM
Message sent. Sent at Sun, 10 Feb 2013 07:24 AM
Message sent. Sent at Tue, 29 Jan 2013 02:27 PM
Message sent. Sent at Tue, 22 Jan 2013 08:25PM
Message sent. Sent at Tue, 08 Jan 2013 62:56PM

Message sent, Sent at Tue, 08 Jan 2013 01:06PM

Message sent. Sent at Mon, 31 Dec 2012 07:56AM
Message sent. Sent at Mon, 31 Dec 2032 07:41AM
Message sent. Sent at Tue, 25 Dec 2012 08:20 AM
Message sent Sent at Tue, 04 Dec 2012 06:09 PM
Message sent, Sent at Wed, 28 Nov 2012 03:28 PM
Message sent, Sent at Tue, 13 Nov 2012 07:45AM

Message sent, Sent at Wed, 07 Nov 2012 05:29 9M

 
  
 

 
 

 

tanks
have

| cow

|

Dave

 

CONFIDENTIAL

 

Thee soem iter Ht up) ated [bes bear panes for a flew morithd now, we have
[nit iene tte forging of deters, tet yeouel appreciate it lf we have this fnatsad

 

Da
send thn funds via Uberty. Aa requested, these are in USD, Nothing has come vis Au being fram the UK company and ft is up to you how you now move thi
|lam more than happy with (tall, The system is running better than [ could believe, 1 would kisa you if you were not sa grumpy and if you were half as sexy as Ramona jP

Tei Gigi HG ER ea 5 a UCSESP OR GC SG SR) 111,114 Biteolns wil be returned to you an the receipt of payment from Liberty.
‘The amounts Iineed to pay are due and the full USD amount will have to be transferred,
Twill return the wallet to you on daarance,
UMEAC reais of sevestl uncked TFep/# sa [need to false this. The peaple n Penema and Costa Rca that I have procured thi fom are

 

 

 

 

DEF_00000180
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 12 of 20

2S
| Fite Settings Help

 

 

 

 

   

 

 

 

 

 

Sttnbox send |. Sent | 2% Your identées | =) Subsections | Fi Address Book | # uckht | #2 Network Status
— _ _ == i
To ‘Subject Received *
= Craig S Wright Re: Scripted Money Wed, 09 Jan 2013 11:14PM
J Craig S Weight Re: Scripted Money Tue, 08 Jan 2013 07:11 PM |
I : erat foe feeeret)
I Craig SWright Scripted Money Sat 05 Jan 2013 0539 PM
J Craig 5 Weight Signia Swf, PS Jan 2013, a5 PM
JRE Craig S Wright The Trust and loan Mon, 24Dee 2012 11:30PM
JR Craig sWright Trust Mon, 24Decz012 11:3) PA
| JM Craig S Wright Appendix Peles, 0 Dee A002 vars PM
|e Craig S Wright Re: Re: Tulips ‘Wed, 20 Noy 2012 0842 PM
| J Craig SWright Tulips Wed, 22 Ney 2012 03:26 PM
JB Craig s Wright 1933 Sun, 11 Now 2012 O&29 Any
JRE Craig SWeight Re: The trust process Thin, C8 Now 2012 0732 AM
JB Craig Swright The trust process Tine D5 Now 2012 12g AM
JRE Craig S wright Trust Management Many 22 Oct 2012 10.27 AM 3
lcs = => SS —— a — ——
| | When you need ip contact Signia, the person is Tatiana Itzel Sakdana Escobar,
inet daturar tore,
|| | Panama City, Panama,
‘They wil acnapt communication using Skype and Btmessage.

 

Tise-allernate contacts are Richard Duke and Femando Graci,
Thhary ely hed, you are running & gaming software firm and have no idea what Bitcnin is. So they should not getin the way and wl just provide bare metal systems, ij
| Carve

 

 

See eee ree }
Just let ma know if you need anything, |
Ihave finalised all of the payments, so your system and contractis completed, [tls all yours in full now, You just need to letit run, For the next few months, if there are no problema, I will leave you to It all, '
Just take care and try and not tell people what you think of them, Asa start,

 

Dave

 

 

at |
Dave

| Ne, Caren Fit, Inever seem to do whatis right, Bloody people, She wants me to be rice. 1 do nol do nice, Lam honest and | do to the point. NICE - fuck that, Tove hwer and I do want her to marry me, but
god coll) inoun,

 

 

Uheve a9 agreement with the ATO. She ix hinting ihat che wit marryaie mhen [ get my shit logether, The problem is Pe rita ive tae td ger a bertrup ny sider befire they have the decision overtumed,
| Lown. They hie shes) zehnitted they hare ket and Erne tight, but thay ave trying tohave me bankrupted 90 they can stop the case before the dedson is

‘Thay dé nat know me, They do not know tht I wl fight past the end and then some, |

ew

|| |,

You may be friend, but do notgo there,

| Befoe teins, Thais for bebg promt 7 cannot tel you how important that was to me. Your system has cost me more than expected. We said I would nat make more than 10% but the reality is thet the
exchange

 

nite diay means tls more kke

| Ly Pismcre Going be sey yes }

 

: |

thiaehs Gare,
Thawesend the funds vi Liberty, As requested, these are in USD, Nothing has come via Au being from the UK company and il is up to you how you now move this,

(tam more than happy with it al, The system is running better than I coutd bebeve, I would kiss you if you wene not so grumpy and if you were half aa sexy as Ramana ;P
av

 

Craig,
Tadmowledge that the Bitcoin wallet (193 3phfhK3Z9FQNLGSDXvqCn32k2buXya ) containing 111, 114 Bitcoins wil be returned lo you on the receipt of payment from Uberty. |
‘The amounts | need bo pay are due and the full USD amount wal have to be transferred,

{;it the waKe! to you on desramne

[The erenouter itep end has beer: running fee a few months new, we free CR AG ress of several hundred Teg oo reed ta fnaben thes, The people in Panama and Costa Rica that I have procured this from are
Rot naw te be forgiving of delays, so T would epececiatit aif we awe tes finaeadd ASAP. |

Dave

 

 

 

 

 

| iH
\|

 

CONFIDENTIAL DEF_00000181
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 13 of 20

Record 8/1/13

  

 

 

 

 

 
     

 

 

 

i es
File Settings Help
| Sinbox Send | Sent | Your Wdencties | 25 subscriptions |<) Address Book | 7 Blackie | MB Network Status |
| = _ ee eee
a From subject Received a| |
me Craig S Wright « c Dave Kleiman Re: Scripted Money Wed, 09 Jan 2013 11:14 PM
Pers La) eee een une
|) [JR Craig Swright © © Dave Xeiman Re: Scripted Money Mon, 07 Jan 2013 07:57 AM
|| | Ft craig Swright © Dave Kleiman Scripted Money Set 08 dan 2003 0539 PRI 1
Jat craig s Wright Sh dave Kieimen Signia Sit, 05 Jory 2013. OYA PN
JR Craig S Wright SE Dave Weiman The Trust and loan Mon, 24'Dee 2002 11:38 PM
JM! Craig SWright SE Gave Mtetenan Trust hton,24 Bec 2002 1n30 PRA |
| Ae Craig S Wright SS Deve tieiman Appendix Moe 02 Dee 2012 12:57 PM .
JOC Croig S Wright 8 Dave Kleiman Re Re: Tulips Wes, 2a New 2012 O42 PM |
J! Craig S Wright © © ave Heiman Tulips Wed 28 Nov 2012 03:26.M |
“| [Jie craig S wright 2 GaveXteiman 1933 Sunt 19 Naw 2012 bo? ANA
J Cori Swright © Deve Kietsan Re: The trust process Thu, C4 Nev 2012 ORAM
| | Am craig sweight 4 dave Kiniman The trust process Tse, 05 New 2002 12i19,4M |
J Craig S Wright tif OM-zewiacresuefprfSzhe_ Trust Management Mor, 22 Oct 2012 10:27 AM %
itea SS this as soon as possible Craig fe

Wieoend han one of the others do up the finacals and account for Professor Rees, \H
Dave

 

Hi Dave,
Thave the notes and code fram Prof Rees. Have no idea why he did not pubksh al his, Some of the wrark is remarkable and when you add the code for automata... Astounding,
‘AS soon as T have these systems going | vil start on it, The automata for semi-group soflutions wil save as a lang time.

[1g nat thr Prof ees trignes what we effered bien, not rewaly, test ne madi the deal fo \t stands, Can you mal qure that the others in the trust (1 wal talk to Uyen) know to use
ALEC Hip SoC Ab Mair Pam IGERD tapas ight of Or Reedy eaniraton, Une res ans mater fa ha por

Thave already setup the folowing for payment.

Ti vet Uren arrange to transfer opmersti foriaty ta bm at thes rate of the day on the 30th Aine 2013, This way we pay Dave Rees the frst 19,470, 12 BTC for work he had done for the prior, You wil get
he details of thes from tive fhiBawing mddeses,

L46mHE89KN LyPqvWakZHa 4EthEyhYeTWM.
ISR6qtinfySqwaQnQKv pb MEN ScgGRIq
LOW C2V7838 1A HVE 7icobxtonckE
$PbXwBaP SP ymdQU&M20U yimhonF ylaitSp2W
IPSTS9ZOUX4 HES IQWOBMNAE JbGu SY
I6BRCEWIdL Sch i |

 

 

WhEUQwyywitaHubSerfas
$8dQ Bcf KSGEUSHGEC VE7XDAKTWEYPGE

‘Make sure that tinatt does its part ta gett thin ta him and formally itet it al, { inow that we are along way from getting this out, but he needs to get rewarded for what he did and I do not know ifhe really cares,
|| | Meceema atte .,, waite notrpady fooveed on being pald so plese jute him or Joan take ito malter what

. 1UXc28hWx Lt6np SeCAb ZaNFqPwaJOuERD is rercorded for Strassan, make sure thius bnks to David
1 | crag | |
II

 

 

 

 

|
|
The company is Sonia (72955),
Sih SI, Global Plaza Tovers,

sth Fear

Paruima City, Panama,

They ve aconpt commurecation ung Stipe and Gitmeruese,
‘Ther alternate cprtnels wre Richeed Duke and Fernando Grada. i)
Ther Rely think you are running a gaming software firm and have no idea what Bitcoin is. So they should not getin the way and wid just provide bare metal systems. }

ss,
| When you need to contact Sionis, the person is Tatiana Iizel Saklana Escobar, i

Deve |

 

| yi do

Juit lat me know iF you need anything.
Thave fnsised a of the payments, 50 your system and contract ia completed. [tis all yours in full now, You just need twletit run, For the next few months, if there are no problems, | willleave you to It all, |
Just take care and try and not lal people what you think of them, As a start,

 

Dave
ove |
fe iis Late eae Lever: soem to dowtiat anion, Bloody people. She wants me to be nice, do nol do nice. Lam honest and I do to the point, NICE - fuck that, Clove hwer and I do want her to marry me,

t Gad aty tne,

This arvagyeerheet( ith) the ATO, She ¥¢ hinting that she wil marry me when [ get my shit together. 'Thiz erabtenn wv tlita tit bastards have tied to geta bankruptcy order before they have the decision
Overturned, Low, They have sleady adniilled they have lost and I was right, but they are trying to jyaye one harkruited so they can stop the case before the dedsion is entered,

They do not know me. They do not know thts | wil fight past the end and then some.

| es

 

Crass,
| ‘ena muy bbe friend, but do nol go there.

We titive the Rindii Thanks fee Kelty pednyt, T cannot tell you how important that was to me, Your system has cost me more than L expected, We said J would not make more than 10% but the reality io that the
exchange rele chine) Meares Ite mip Bee 1, |

 

 

 

{a Ramee pong tp my ves
Dae

thanks Dave,

Thave send the funds via Liberty. As requested, these are in USD, Nothing has come via Au being from the UI company and itis up to you haw youinow move this.
Lam more than happy eth ital. The system & runnang belter then I coud bebeve, | would lass you if you were not 80 grumpy and if you were half as sexy aa Ramona ;P
csw |

 

 

crag, a

acknowledge that the Bricain wallet (1933ph [hk 3ZgFQNLGSDAWqGn32burys ) contasing 121,114 Bicows wil be returned to you Un the receapt of payment from Liberty.
tse amcanta t need to pay are due and the fill USD amount wil have to be transferred,

T wll retin the wallet to you on dearance

The conyiter ons anit hae Desn mering [eis few meoithe now, we have LBP ACs esse of eeneral hundred Trop/s sa [need to. finalise this. The people m Panama and Costa Reca that I have procured thes from
ea net lvoe tobe forgery of détayn, so] mould aperecinte it if we have Ous friakeed adap

twee -

 

CONFIDENTIAL DEF_00000182
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 14 of 20

*.
File Settings Help

katnbow | osend |

RO cotnrocdk af 1/1

   

Sent | 2 Your Identtses | = Sobeerptons | so Address duck | ¢ Bickit | © Network Status

 

 
 

 
  

be a aes ELAS

  

 

DE Deve kteiman Re: Scripted Moiey Tue, O8 Jan 2073 7.41 9M
JW Craig Wright © 8 Dave Kean te: Scripted Money Mon, 07 Jan 2013 07:57 AM
(Craigs Waght De Dave Kleiman Serigted Mansy Sit, OF fan B13 039M
Bie Craig $ Weight SE Dave Heiman Signia Sat, 05 Jan 2013 0145 PM
JI Craig Ss Wright Sf Dove Kleiman The Trust and loan Mon, 24 Dec 2022 11:30PM
| JAE Craig S Wright Se Dave Keiman Trust Nien 24 Dee 2002 1139 PA !
JA Craig S wright OE Dave Kieiman Appendix Mon, 03 Dec 2012 12:57 PM :
ME Craig S Wright 2 Dave Kleiman Re: Re: Tulips Wed, 26 Nov 2012 03:32 PM }
J Craig S Weight 2 Dave tteiman Tulips Wed, 28 Nov 2012 03:26 PM !

E Dave Kleiman 1933
e q Ove Kieiman Re: The trust pracess

Sun, 11 Nov 2012 04:22 AM
Thu, 08 Nov 2012 7:33 AM
© Dave Weiman The trust process Tue, 06 Now 2012 1219AM

BY Cong S Wnght Ad bt sinecrantriiabe Tx Menagensnt Non, 22 Get 2012 1027 AM ¥

| Juatlet me know If you need anything. !
Theva finaksed all of the payments, 90 your system and contractis aunpleted. [tis all yours in full now. You just need to leatitrun. For the next few months, If there are no problema, [wil leave you to it all, i
Duet take care and bry and not bel people what you think of them, Asa start, |
|=

 

  

 

 

Dae
6, Raed [are in flux. | never seem to clo what ls right. Gloody peagle. She wants me to be nice. [ do not do nice. J am honest and I do to the point, NICE - fuck that, Tove hwer and Udo want her to marry me, but
gexd only iincws,

Tht an agreement yath the ATO, Benoa Lied naa nek cy oe og Ca a am nL get cre ay hav te Seon Sriram |
‘Lowy, Ther Isowe sraacly wetiteed tiny Have lout ond | waa right, but they are trying to tunvermie baclhructistd nth the: they tan wtp the came befbre the devscien by

Tihany do not know me, They do not know thta I wil fight past the end and then some.
cw

 

‘Craig,
‘fou may be a friend, but do nat go there,

We hue the funds, Thanies for
cuchahge rate drop means it a more Wie Iu.

In Larmna goetg to say yes
Que |

cannot tel you how amportant that was to me, Your system haa cost me more than 1 expected. We said I would not make more than 10% but the reality is that the |

 

 

|

|
thanks Dave, |
Thave send the funds vis Liberty. As requested, these are in USD. Nothing has come via Au being from the UK company and it is up to you how you now move this,
Tam more than happy with it all. The system is running better than T could believe, I would kise you If you were not so grumpy and if you were haif as sexy as Ramona ;P
|sw
crmg,
| Hackrmladoe that the Bitcoin wallet (1993phfhK3ZoFQNLGSDX vaCn32k2buX7ea ) containing 111,114 Bitcoina will be retumed tp you on the receipt of payment from Liberty,
‘The amounts [ need to pay are due and the full USD amount wal have to be transferred,
| 1 ul retin the wallet to you on desrance,

| / The compartir is up and ti fin basa nenning tor & few menihe now) Vat Nave CNP AC results of several frindeed TFist/t 90 I need to finalise thir, The people in Panama and Costa Rica that I have procured this from are
not bane bo be forgring of deta, 2¢ f would appreciate itif'ee have due Anebsed AAP

bave

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

DEF_00000183
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 15 of 20

 

 

 

 

Keeoved (G/I/IS

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

RZ - -3s
|) File Settings Help OO |
Geinbox Send | i, Sent | St Your tdanctias | =) Subserptions | i Address Book | ¢ packet | 2 netwark status
| et _ Al =
| To From Subject Received ¥ |
BY Craigs Wright S25 High Secured High Secured Account Mon, 13. May 2013 0935 PM |
JAR Craig S weight & & Dave Kleiman Re All Sefe. Wed, 12 Feb 2013 Dt AM
J Craig S wright SE Dave Kleiman Re: Seripted Money Mon, 04 Feb 2013 0619 AM
| WME Craig s Wright © © DaveKleiman Ret Scripted Money Wed, 09.Jen 2013 11:14 PM |
|| | BE Craig s Weight © E Deve Weimen Re: Scripted Money Tug, 08 Jan 2013 07:11 PM lI
JW’ Craigs Weight SE Dave Kieiman Re: Scripted Money Mon, 07 Jan 2013 07:57 AM
| Be Crnig Sveright SE Dave Kteiman Scripted Money Sat, 05 Jan 2013 0539 PM
a Craig S Weight : c Oave Kleiman Sgnin Sak, 05 Jan 2013 01:46 PM
JW Craig $ Weight 5 & Dave Kleiman The Tiunt and tean Mon, 24 Dec 2012 11:30 °M |
JM Craig S Wright 22 Dave Keimen Trust Mon, 24 Dec 2012 11:30 PM
|) [JO craig s wright 5 © Dave Heiman Apperidis Mon, 030e¢ 2012 12:57 PM
i) JW Craig S Wright © © Dave Kleiman Re: Re: Tulips Wed, 28 Nov 2012 03:32 PM
PE Crags Wegh SS OuveXieinan Tul 28 Nerv 2012 OF26 PM ¥
“Tank Tlostmoney, At tines I wonder Iffts warth it. We have done deals togesher fee years.ard we have nativig but code to chow forita. = oO |W
|| | Do you ever think we should just retire and enjoy some of the maney? | I
is |
Hy ihe arck feel to hive bien a mitionare? Ever for a bit
|
| |
|
|
i
|
|
i
|
! ii
|
|
iI
|
li
|
| |
| |
| |
I]t
|
|
|

CONFIDENTIAL

DEF_00000184
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020

KN lo/2 |%

 

~
| File Settings Help |

Ei tnbox | .)send | Sent SP Your Wenttias | 5 Subscrigbons | a> Address Book | + sickest | © Network states

   

ety | al =| |

To From Subject Status "7

Pe ye ope yg SE i ae eS se ee eee .
| JW Craig SWright = J CraigS Wright Note trSelf-Tinrest. Message sent. Sent at Thu, 06 Mar 2014 10:13 AM
| ‘a UT NG Hotwire PE i» Crag S Wright Re: What is needed Acknowledgement of the message received Tue, 04 Mar 2014 04:28 PM

a UT NG Hotwire PE ix Craig S Wright What is needed Acknowledgement of the message received Tue, 04 Mar 2014 012 AM
| UT NG Hotwire PE 7 Graig 5 Wright Re testing Acknowledgement of the message received Man, 03 Mar 2014 05:11 PM |
PO UTNGHotwirePE Uy Craig S Wright Re Hella Acknowledgement of the message received Mon, 03 Mar 2014 05:01 PM |
(| |b) UTING HotwirePE Ri! Craig Wilght Hello Acknowledgement of the message received Mon, 03 Mar 2014 04:56 PM
||) (ME Graily SWeright, Final Message sent. Sent at Sun, 15 Sap 2013 05:06 PM
RY cmigS Wright — Key blocks Message sent. Sent at Sat, 14 Sep 2013 05:23 PM
mm Coty 5 Wright Rounding Message sent. Sent at Fri, 30 Aug 2013 01:03 PM |

FAY Grig S\right’ —Finzising transactions Message sent. Sent at Thu, 15 Aug 2013 0414 PM

 

AW! CralgSwiight’ RM Craig Svinight Contract exchanged Message sent. Sent at Mon, 03 Jun 2013 O15 PM
MAC Craig Wight AW! Craly SWwiight Emad /Letter fromM_ Message sent, Sent at Sun, 02Jun 2013 06:21 PM

 

 

WF Graig S weight JY Graig Sweight’ Delivery day Message sent. Sent at Sun, 02 Jun 2013 09:05 AM
FUE CroigsWright J CraigS Wright Delivery day Message sent. Sent at Sun, 02 Jun 2013 08:03 AM |
PE Dave Kleiman JU Craig S wright All Safe, Message sent. Sent at Tue 12 Feb 2013 04:29 PM
+ Dave Kleiman a Craig S Wright Re: Scripted Money Message sent. Sent at Sun, 10 Feb 2013 06:32 AM |
ih Dave Kleiman J Craig Swright Re: Seripted Money Message sent. Sent at Sun, 10 Fah 2013 07:24 AM x
Pk deve Kleiman MI Craig SWright Re: Scripted Money Message sent, Sent at Tue, 29 Jan 2013 02:27PM
a

 

DE Deve Kleiman A Craig SWright Rich Message sent, Sent at Tue, 22 Jan 2013 0825 PM

wo DeveWieinan — JAE Craig Wright Re: Scripted Money Message sent. Sent at Tue G8 Jan 2013 02:56 PM |
Sl dave Kleiman JAR Craig S Wright Rez Scripted Money Message-sent, Sent at Tue, 08 Jan 2013 01:06 PM
SE twee Kieirman JH Craig S Weight Ret Scripted Money Message sent, Sent at Mon, 07 Jan 2013 0442 AM | |
2h DaveKleiman AB Craig SWright Re: Scripted Money Message sent. Sent at Mon, 31 Dec 2012 07:56 AM
ir f Dave Kleiman me Craig S Wright Re: Scripted Money Message sent. Sent at Mon, 31 Dec 2012 07:41AM

SS dave Kleiman J Craig S Wright Re The Trustand loan Message sent. Sent at Tue, 25 Dec 2012 08:20 AM |

 

e Dave Kleiman a Craig § Wright BM Message sent. Sent at Tue, 04 Dec 2012 06:09 PM
Dk dave Kleiman =F Craig S Wright Re: Tulips Message sent, Sent at Wed, 28 Nov 2012 03:28 PM |
TEE Dave Kieiman JR Craig Swright Re: 1933 Message sent. Sent at Tue, 13 Nov 2012 07:45 AM |
Gh Dave Kteiman 7 CraigS Wright Re Thetrust process Message sent. Sent at Wed, 07 Nov 2012 05:29 PM ~

 

| Daive, there ae poly 111,110 BTC - not beng plcky by what are we dang on the last few

Juri kt me know if you need anything.
Thave finalised all of the payments, so your system and contract is completed, Itis all yours in full now, You just need to let it run For the next few months, if there are no problems, I wil leave you to it al.
|| | sust take care and try andinot tell people what you think of them. As a start

|

Dave —
No, R and I are in Fux. Lnever seam to do what ls right, Bloody people. She wants me ta be nics, [denal denice. [ am honest and I do to the point, NICE - fuck that, Tove hwer and I'do want her lo marry me, but

 

god only knows.

{hawt an pormement wl with the ATO Shes hindg that-cha ya manny me stien Tet eny ‘yt logetiee The crotlen js Wita the howtinds hawe tied ty gat w bbelnugitty onder before they have the decision overtumed.
Low, They Naveakesdy sdinitted they have bet and | waa right, but they ae trying totais me Bdedzupted to they can alip the cane batoce tha deosen is eritared

Tit) do not know me. They do not know thta 1 wil fight asst the end and then some, |
Caw

 

 

Eralg,
| You may bea friend, butdo not po there,

Wehays the funda, Thanks for Seng promo, I cannot tel you how important that was to me. Your system fas cost me more than I expected. We sald I would not make more than 10% but the reality is that the
eeghange rate drop means itis tote Mir 1M.

Is Ramona going to say yes
Dave |

 

 

thanks Dave, =

Thave send the funds via Liberty, Asrequesled, these are in USD. Nothing has come vis Au being from the UK company and itis up to you how you now mave this,
Tam more than happy with it all. The system Is running better than I could baieve, T would kiss you if you were not so grumpy and if you were half ao sexy as Ramona ;P

cow

 

Cha,
|| | Eactreymlecne that the Blicain wallet (1933p fhK3Z9FQNLGSDXvaCn3 2kabuKyBa ) containing 111,114 Bitcoins willbe returned to you on the receipt of payment from Liberty
The-ameunts I need to pay pre due and the full USD amount wil have to be transferred,
[Wil retum the wallet to you on dearance,

The compote 19 up and has beter munring tor a few mpethy new, gre have Cn De read beat several bunched Tefen Used Jo Orbe tas The people In Panama and Costa Rka that Thave procured this from are
| LPGT hnow fo be Hingivay nf peisra,, co T mnaéd bppceciate'it ifwe have this finalised ASAP.

| baa

 

 

CONFIDENTIAL

Page 16 of 20

DEF_00000185
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 17 of 20

sen 10/2/|2

   

>
File Settings Help
tlinbox | song Sant | St Your tlentisas | =) Subscriotions | © Addeess Book | # Sackist | MM Network status |

 

Stent) | | al ~|

 

ee ey pe se Seti ig gee ime nmyeeneetnees repeeee
JW CraigSWright JR CraigSWright Note to Self-Tmest.. Message sent, Sent at Thu, 06 Mar 2014 10:13 AM
a UT NG Hotwire PE rg CraigS Wright = Re: What is needed Acknowledgement of the message received Tue, 04 Mar 2014 04:25 PM

| UT NG Hotwire PE am CraigS Wright  Whatis needed Acknowledgement of the message received Tue, 04 Mar 2014 09:12 AM
fWUTNG Hotwire PE J CrigSWright — Re: testing Acknowledgement of the message received Man, 03 Mar 2014 08:11 PM
fM UTNG HotwirePE RU Craig S Wright Re: Hella Acknowledgement of the message received Mon, 03 Mar 2014 05:01 PM
a UT NG Hotwire PE a Craig $ Wright Hello Acknowledgement of the message received Mon, 03 Mar 2014 04:56 PM
| DEY CrigS Wright — Final Message sent. Sent at Sun, 15 Sep 2013 05:06 PM
JME Craig Wright Key blocks Message sent, Sent at Sat, 14 Sep 2013 05:23 PM
JE CraigS Wright Raunding Message sent, Sent at Fri, 30 Aug 2013 01:03 PM \}

 

, a Craig$ Wright —Finaising tunsactions Message sent. Sent at Thu, 15 Aug 2013 04:14PM |
JW Craig SWright JM Craig SWright Contract Exchanged _ Message sent. Sent at Mon, 03 Jun 2013 05:15 PM
| a Craig $ Wight ~ CraigS Wright — Email / Letter from. Message sent. Sent at Sun, 02 Jun 2013 06:21 PM

JIM craig SWeight Jf Craig Wright Delivery day Message sent, Sent at Sun, 02 Jun 2013 09:05 AM
| FAW CrigSwright JC CrigS Wright Delivery day Message sent. Sent at Sun, 02 Jun 2013 08:03 AM
EE Devekleiman JAY Cig S Wright All Safe. Message sent, Sent at Tue, 12 Feb 2013 04:29 PM |

    

eeu ices
’ 4 Dave Kleiman Craig $ Weight Re: Scripted Mon: Message sent. Sent at Sun, 10 Feb 2013 07:24 AM
ey

 

pea LE eed]

Dave Kleiman IM CraigS Wright Re: Scripted Money Message sant, Sent at Tue, 29 Jan 2013 02:27PM

i * Dave Kleiman Fy CraigS Wright = Rich Message sent, Sent at Tue, 22 Jan 2013 08:25 PM

 

Dave Kleiman r Craig $ Wright Re: Scripted Money Message sent, Sent at Tue, 08 Jan 2013 02:56 PM

os
« 4 Dave Kleiman mu Crig $ Wright Re: Scripted Money Message sent, Sent at Tue, 08 Jan 2013 01:06 PM

  
  

Dave Kleiman ry Craig S$ Wright Re: Scripted Money Message sent. Sent at Mon, 07 Jan 2013 04:42 AM
| a ave Kleiman wy Craig $ Wright Re Scripted Money Message sent, Sent at Mon, 31 Dec 2012 07:56AM
Sef Dave Kleiman JAR Craig S Wright Re: Scripted Money Message sent. Sent at Mon, 31 Dec 2012 07:41 AM

(PE deve kteiman JI Craig $ Weight Re: The Trustand loan Message sent, Sent at Tue, 25 Dec 2012 08:20 AM

 

a7 Craig $ Wright BM Message sent. Sent at Tus, 04 Dec 2012 0609 PM
|
Sib deve Kleiman FU Craig S Wright Re: Tulips Message sent, Sent at Wed, 28 Nov 2012 03:28 PM !
(he Deve Kleiman =H Craig SWright Re: 1938 Message sent, Sent at Tue, 13 Nov 2012 07:45 AM |

 

 

 

Ze Dave Kiciman J Craig S Wright Re Thetrust process Message sent, Sent at Wed, 07 Nov 2012 05:29 PM

 

 

 

 

 

 

 

 

 

 

 

 

/HiDbee, a|
) The olher 3.5 8TC is in my account,
As decussed, we willmint « few coind to do with SSNs (you) and TAN (me) an use these in this wallet (1933) when we use it again, A whie I hope, but wtth all the changes, |
Twill let you know when [ do this, Trying to get on to Goverment ppl now,
| 1 wilinform them of the 172632986 amounts and embed them into the 1933 wallet. Ag agreed x 2 to remove chance - though little are the odds.
Craig
{Dives there are only 111,110 BTC - not being pkcky by what are we dorig on the Last few
|
Jurt let me know if you need anything, | |
1
Thave finelssed all of the payments, so your system and contract ls completed, [tia all yours in full now. You just need toletit run, For the next few months, if there are no problems, I wil eave you to it all. i
| | Just take care and bry and not tell people what you think of them. Aga start;
Dave
Dave -
No, and] atin fher. Inever seem tn do what is right. Bloody people. She wants me to be nice. Ido not do nice. Lam honest and I'do to the polnt, NICE - fuck thet, Jove hwer and Ido want her to marry me, |
but ged only tran. i
Thee sn poticaendiit with tte ATO, She iy hinting that she wil marry me when I get my shit together, gM oe Dato i hve ie a pot Ub hay ander efor Wie have the decor
| Overtuned. Low. They have ebesdy achultted they have lost and I wes right, but they are trying to have mn barknuptad sa they can stop the case brfore the dazinary Is en
| Tizy do not know me, They do not know thta 1 wil fight past the end and then some,
cay
\} —
|| | Comp,
‘fous may be a friend, but donot go there.
We have the funds, Thanks for being prompt. I cannot tell you how important that was to me, Your system hes cost me more than I expected, We said I would not make more than 10% but the realty i that the |
exthaege rate drop means it i more ike 1%,
Ts Ramona going to say yes i}
Dave I
| |——-
thanks Dave,
Thave send the funds via Liberty, As requested, these are m USD, Nothing has come via Au beng from the UK company and it up to you haw you new move this
Tam more than happy with it al, The system is running better than T could beSeve. T would kiss you if you wire not 90 grumpy and if you were half as sexy as Ramona ;P
cow
|
= ——! ii
rag,
Dancin pe Stu, ee Dytincery meant Nahe Sr peam SIN pC Ee ey i |) cetevtearnnieg: LE LE tere sel bie returned to you on the receipt of payment from Liberty.
The pmexrste Tree 12 copy ware At seid Gia El LISTS acest anil Ie ey fee neni,
| Heat rman the waited iy you on dearpnce
| The computer is up and has beert turineng foe a fees imievthun rage, ee hee Liew AC results of sew eral lurekeul Triegg!§ so I need to finakee this The peonie in Panama snd Costa Rica that I have procured this from
] EP rep bo be Horgpiig OF Ueki, 20 8 rock acer eta dV wehave ax frsntend AAP.
Cave
e |

CONFIDENTIAL DEF_00000186
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 18 of 20

 

sent \af a] )rx

——_ Bitmessage

| 5 Sant Your Identaias | =) Subserotions | £. address Book | Biackise | E network Starus |

 

From
=~

|| [Jf crigsweight JB Craigs Weigh
ME UTNGHotwirePe FB craig s wighe
ME UT Nc Habeas Ju craig s night
MM UTNG Hotwire it ceaysvright
HE UT NG Hobie PE AB Crag S wight
JB! Cesig 5s veright
BE Craigs Weight
TE Craigs wright
DIRE Craig S Wright
J Crig s Wright
RU Craig Swright JRE craigs Waight
J covigsWiright JE Craig S Wright
J crag S\iegin, HE Craig s Weight
RE ceig swright JAR Craig S Wright

 

   

oy

 

JME Craig $ Wright
PE daveKteiman J Craig S Wright
We DaveKlciman JB Craig S Wright
DE OaveKleiman FA’ Craig S wright

   
  
  
 

Dave Kleiman J Craig S Wright
Dave Kleiman UR Craig S Weight
Dave Kleiman I Craig S Wright
FY Craig S Wright
DEE Craig S Wright
PAE Craig s Wright
am Craig $ Wright
q Dave Kleiman ry Craig § Wright
Sg Dave Kleiman JB Craig 5 Wright

 

GE Oavekiciman Hi Craig S Wright

Note tn Seif -Thmest.
Re: What is needed
What is needed

Re: testing

Re Hello

Helto

Final

Key blocks
Rounding

Finaising transactions
Contract Exchanged
Emal /Letter from M_
Delivery day
Delivery day

Re Scripted Money
Re Scripted Maney
Re Scripted Money
Rich

Re: Scripted Money
Re: Scripted Money
Re; Scripted Money
Re: Scripted Money
Re Senpted Money
Re The Trust and loan
8M

Re Tulips

Re 1933

Re The trust process

Message sent, Sent at Thu, 06 Mar 2014 10:13 AM

Acknowledgement of the message received Tus, 04 Mar 2014 04:28 PM
Acknowledgement of the message received Tue, 04 Mar 2014 09:12 AM
Acknowledgement of the message received Mon, 03 Mar 2014 05:11 PM
Acknowledgement of the message received Mon, 03 Mar 2014 0501 PM
Acknowledgement of Lhe message received Mon, 03 Mar 2014 04:56 PM
Message sent Sent at Sun, 15 Sep 2013 05:06 PM

Message sent. Sent at Sat, 14 Sep 2013 05:23 PM

Message sent. Sent at Fri, 30 Aug 2013 01:03 PM

Message sent. Sent at Thu, 15 Aug 2013 D414 PM

Message sent, Sent at Mon, 03 Jun 2013 0515 PM

Message sent, Sent at Sun, 02 Jun 2013 0621 0M

Message sent. Sent at Sun, 02 Jun 2013 09:05 AM

Message sent. Sent at Sun, 02 Jun 2013 08:03 AM

 
   

Message sent, Sent at Sun, 10 Feb 2013 08:32 AM
Message sent. Sent at Sun, 10 Feb 2013 07:24 AM
Massage sent, Sent at Tue, 29Jan 2013 02:27PM
Message sent. Sent at Tue, 22 Jan 2013 0&25 PM
Message sent, Sent at Tue, 08 Jan 2013 02:56 PM
Message sent, Sent at Tue, 08 Jan 2013 01:06 PM
Message sent, Sent at Mon, 07 Jan 2013 04:42 AM
Message sent. Sent at Mon, 31 Dec 2012 07:56AM
Message sent, Sent at Mon, 31 Dec 2012 07:47 AM
Message sent, Sent at Tue, 25Dec 2012 08:20 AM
Message sent. Sent at Tue, 04 Dec 2012 06:09 PM
Message sent. Sent at Wed, 28 Nov 2012 03:28PM
Message sent, Sent at Tue, 13 Nov 2012 07:45 AM

Message sent, Sent at Wed, 07 Nov 2012 05:29PM

 

 

| Now to have them accept Gitcoin!

 

 

CONFIDENTIAL

Dave,

| Thawe thee wallet You know, [fpeople knew whatit was.
“mesh we sent 1,3mifon by fedex. There are better ways to send BTC, but really, trying to maintain a level of secrecy. [ am amazed we have lasted this long,
The oltier parteaf the isan are with UT, but this will make my search easier, [do notimow iff can find the software need, but I have 8 few people who may be a start.

There fsa Quy I met in a mining conference that may show promise.

 

 

 

DEF_00000187
Rocesre§ (d/2/13

etl ——
File Sattingt Help
| Simbox send | sent | B Your tdentties | = subscrotions | iv Address Book | + auckist | retwadk Statin |

 

Sew

 

 

 

 
 
 

 
 

 

To 7 From Subject ~ Received
JM Craig S wright S65) High Secured High Secured Account Mon, 13 May 2013 09:35 PM
ASG ese emai
JM Craig S Wright 5 Dave Kieiman Re Seripted Monay Man, 04 Feb 2013 06:19 AM
| Jl Craig S Weight oe Deve Kleiman Re: ftich Wed, 16 Jan 2013 O15 AM
| | Jae Ceaig s Wright 25 Dave eiman Re: Scripted Mehey Wed, 09 Jan 2013 11:14 PM
JM Craig $ Weight SE Dave Kieiman Rie Stipltel Whorrey Tue, 68 Jan 23 ORT PM
RE Craig S Wright $5 Dave tteiman Re: Seripted Money Mon, 07 Jan 2013 07:57 AM
Craig S Weight © & Dave Kleiman Seriphed Money Sat, 05 Jan 2013 05:39 PM,
J Craig s Wright {8 Dave tleiman Signia Sat, 05 Jon 2013 O15 PM
i JY Craig S Wright OE Dave Kleiman The Trust and loa Mon, 24 Dec 2072 11:39PM ]
JRE craig S vtight WE dave Kleiman Trust Man, 24 De0 2002 11:39PM |
ry Craig $ Wright ? ¢ Ove Kinierany Apperidiz Man, 03 Dec 2012 12:57 PM |
JR Craig SWright SE Dive bisiman fe: Re: Tulips Wed, 28 Nov 2012 05:32 PM
[Fe Ceaig Svivight __ B® Dave ¥leiman Tulips Weed, 28 Nov ao12 326M * |

Cn,
‘Wou.ure mad. 1 am glad to work with you In this, but you are truly something else off this workd...

Cuvee |

Tavs re wet: Ye 1 pote Pree att It en —

Tmesn we sent 1.3rrifion by Fedex. There are better ways tn send BTC, but relly, trying to maintain a level of secrecy, { am amazed we have lasted this lang. |
‘The ether insets of the laan are wlth UT, but thia val make my search eaaler I do notknow Ff can find the softwere I need, but t have # few people who may be a start. |
New to have them accapt Bitcaint

 

 

‘There & a guy I met in a mining conference that may show promise.

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 19 of 20

DEF_00000188
Case 9:18-cv-80176-BB Document 550-2 Entered on FLSD Docket 06/01/2020 Page 20 of 20

 

>

File Settings Help
Aiinbox | Srseng |

 

= Sent | 2 Your tentties 1

= Subserptions | FS Address Gook | + shckist | ME network setus |

 

 

 
 

   

 

 

= | al =|
Fram Subject Received “

CSE Loca Rene b Mest
J Craig $ Wright Dg Dave Kleiman Re: All Sefe. Wed, 13 Feb 2013 03:11 AM
DWE Craig SWright © E Dave Keiman Re: Scripted Money Mon, 04 Feb 2013 06:19 AM
Pe Craig S wright SE Dave Kieiman Re Rich Wed, 16 Jan 2013 04:15 AM
DW Craig S Wright © Dave Kleiman Re: Scripted Money Wed, 09 Jen 2013 11:140M
JAY! Craig SWright SAE Dave Kieiman the Seripted Money Tue, 08 Jan 2013 07:11 PM
| FA Craig S Wright SBE Dave Kleiman Ret Seriptidl Maiiey Mon, 07 Jan 2013 07:57 AM |
TM Craig $ Wright SE Dave Kleiman Scripted Money Sat, 05 Jan 2013 05:39 PM
JME Craig S Wright SNE ave Kteiman Signia Sat, 05 Jan 2013 01:46 PM }
JI Craig $ Weight © © Dave Kleiman The Trust and loan Mon, 24 Dec 2012 11:30PM
Jt Craig S Wright : : Dave Kleiman Trust Mon, 24 Dee 2012 11/30 PM |
JA! Croig SWright * : Dave Kleiman Appendix Mon, 03 Dec 2012 12:57PM
WE Craig S Wright 2 : Dave Kleiman Re: Re: Tulips Wed, 28 Nov 2012 03:32 PM }
|W Craig s Waght = Dive Keiman Tubs Wed, 28 Now 2012 93:26 Pht v] |
Dr Wight |

We understand that you have taken over the management of the acxount from Mr Kleiman directly.

(Corioa wil be avaiable when you require help. The online forum is also open. At witty cur

crgoge ach tht re aren comin auch athe, One of jar exirang cats, Riplife are hosted here, aivalwa iccmttse hel auacy Uaioe we arto ae ee oe
of communication.

Nothing is pol pated 1 the contract, bay please note thatwe do not accept publicity of this deal,

 

 

 

 

CONFIDENTIAL

ib yf this ignored. The thia deal 1 yourself and your company. We wal not accept communications fram yourself An appointed director of
yl stepper ete fraps phi
Thar you,
| Tatiana ftp Hakama Escobar,

 

 

 

Y20 6 ered (3 / 5/ io)
fOr ws se canco 4

DEF_00000189
